DETAILED ACTION
This communication is responsive to the Amendment filed August 26, 2022.  Claims 18, 19, and 22-32 are currently pending.
The rejections of claims 18, 19, and 22-28 under 35 USC 112 set forth in the Office Action dated May 26, 2022 are WITHDRAWN.  Applicant’s arguments are persuasive.
The rejections of claims 18, 19, and 22-28 under 35 USC 103 set forth in the May 26 Office Action are MAINTAINED.
New claims 29, 30, and 32 are REJECTED for the reasons set forth below.
New claim 31 is OBJECTED TO as depending from a rejected claim, but otherwise contains allowable subject matter.
This action is final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 19, 22-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2006/0004131) in view of Jenkins et al. (US 5,017,539) and Tocchetto Pires et al. (US 6,482,906).
Regarding claims 18, 19, and 22-28, the rejections are adequately set forth in the May 26 Office Action at paragraphs 11 and 12, which are incorporated by reference herein.  Regarding claim 19 specifically, Ozawa teaches a process in which butadiene is added to the mixture of catalyst components during the step of forming the catalyst.  (See para. [0059].)

Regarding claim 29, as noted in the May 29 Office Action at paragraph 11, Ozawa (via incorporation of Throckmorton) teaches a catalyst system comprising neodymium versatate (a neodymium carboxylate) as the lanthanide-containing compound.

Regarding claim 30, as noted in the May 29 Office Action at paragraph 11, Ozawa (via incorporation of Throckmorton) teaches that the catalyst system is aged for 7 days, which is within the claimed range.

Regarding claim 32, Ozawa teaches that the functionality percentage ranges from 58-68% (see Table 1), which is within the claimed range.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive.  
Applicant first argues that Ozawa does not incorporate Throckmorton’s teachings regarding the formation of catalyst systems, including its teachings on aging the catalyst.  (Remarks, p. 6.)  The Office disagrees.  Reasonably interpreted, an incorporation of a reference’s teaching of a catalyst system would necessarily include how that catalyst system is formed.
Even if Applicant’s argument regarding incorporation is correct, it is known in the art that aging a catalyst system will increase catalyst activity and the resulting polymer’s molecular weight.  It would have been obvious to one of ordinary skill to age the catalyst system to reach a desired catalyst activity and polymeric molecular weight.

Applicant also argues that the prior art does not recognize the benefit of aging on increasing modification efficiency within the claimed range of 5-15 days.  (Remarks, p. 6.)  The examiner agrees with Applicant’s characterization of the prior art, and agrees that, if shown, such a benefit is unexpected.  However, the data presented are not persuasive.  As to the claimed upper limit, modification efficiency appears to be at its peak at 12 days and declined by over 11% at 15 days, which would lead one of ordinary skill to conclude that the critical upper limit is 12 days.  Further, Applicant has provided no data as to the importance of five days.  Data regarding one day, then seven days says nothing about the criticality of the five-day lower limit.  The examiner can draw no conclusion as to whether a five-day lower limit is critical or not.

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference (Ozawa) does not teach or fairly suggest adding a Lewis acid after achieving the peak polymerization temperature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763